DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections Withdrawn
The rejections of claims 1-6 and 8-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for omitting essential structural cooperative relationships of elements have been withdrawn in light of the applicant’s amendments to the claims.

In addition, as also noted over the course of the prosecution history, cited prior art do not teach or reasonably suggest the claimed limitation of 
An ultrasound tracking system for an instrument having acoustic sensor inserted in a body where an acoustic transducer is provided on an ultrasonic imaging probe that is configured to emit ultrasound imaging signals into the body. The acoustic transducer senses the ultrasound imaging signals which are being emitted from the ultrasonic imaging probe and generate a first control signal indicating a time when a particular ultrasound image signal of the sensed ultrasound imaging signals is fired from the ultrasonic probe. The acoustic transducer is coupled to the ultrasonic probe via a coupling medium situated between the acoustic transducer and the ultrasonic probe; and a control module operatively connected to the ultrasonic probe with the acoustic transducer, the control module configured to: receive, from the acoustic transducer, the first control signal indicating the time when the particular ultrasound imaging signal is fired from the ultrasonic probe, receive, from the acoustic sensor, a second control signal indicating a time when the particular ultrasound imaging signal arrived at the acoustic sensor, and determine a three-dimensional location of the instrument based at least in part on the received first control signal from the acoustic transducer and the received second control signal from the acoustic sensor.

Title Change
Title of the invention has been changed in light of the MPEP 601 to be more descriptive of the claimed invention.

Conclusion
Claims indicated in the PTO-37 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SERKAN AKAR/           Primary Examiner, Art Unit 3793